UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7014


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHRISTOPHER TAVAUGHN JACKSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (7:06-cr-00070-BO-1)


Submitted:    December 17, 2009            Decided:   December 28, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Tavaughn Jackson, Appellant Pro Se. Anne Margaret
Hayes, Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher    Tavaughn        Jackson   appeals    the   district

court’s order denying relief on his motion filed pursuant to 18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find no reversible error.             Accordingly, we affirm the district

court’s judgment.       See United States v. Lindsey, 556 F.3d 238,

243-45 (4th Cir. 2009); United States v. Dunphy, 551 F.3d 247,

251 (4th Cir. 2009).         We dispense with oral argument because the

facts   and    legal   contentions      are    adequately   presented    in   the

materials     before   the    court    and     argument   would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                         2